Appeal Dismissed and Memorandum Opinion filed September 9, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00395-CV

                  IN THE INTEREST OF M.M.A., A CHILD


                    On Appeal from the 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 24399

                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed May 3, 2021. The notice
of appeal was filed July 14, 2021. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On August 16, 2021, this court ordered appellant to pay the appellate filing
fee on or before August 26, 2021, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).1


                                             PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




       1
         We note that the letter of assignment and the notice of appeal state the date of judgment
was May 3, 2021. Attached to the letter of assignment is a motion for new trial that was timely
filed. However, a motion for new trial will not operate to extend the appellate timetable in an
accelerated appeal. In the Interest of K.A.F., 160 S.W.3d 923, 928 (Tex. 2005). The notice of
appeal was due May 24, 2021. See Tex. R. App. P. 26.1(b). The fifteen-day grace period
provided by Rule 26.3 for filing a motion for extension of time ended June 8, 2021. See Verburgt
v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26); Tex. R.
App. P. 26.3. Appellant's notice of appeal was not filed until July 14, 2021.

                                                2